Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Es innegable que el caso de autos gira en torno a una cuestión primordial de gran trascendencia. Dicha cuestión no sólo constituyó recientemente la médula de una grave disputa entre el Gobernador de Puerto Rico y la mayoría de la Rama Legislativa, sino que tiene una importancia que va más allá de las realidades y circunstancias del caso de autos.
La cuestión referida es la siguiente: en la situación ex-cepcional de que entre las ramas políticas se haya llegado a un impasse sobre el presupuesto del próximo año, ¿qué su-*163cede si las asignaciones dispuestas en el presupuesto anterior exceden los recursos totales calculados para el nuevo año económico? La See. 6 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, claramente dispone que cuando no se logre aprobar el pre-supuesto para un año económico, regirá para ese año el presupuesto del año anterior, pero ¿qué pasa si los fondos que se calculan para ese nuevo año no son suficientes para sufragar otra vez los mismos gastos realizados durante el año anterior?
La Constitución tiene otras dos cláusulas que tratan es-pecíficamente con este asunto del presupuesto. Una de ellas prohíbe que las asignaciones presupuestarias exce-dan los recursos anticipados; la otra establece un orden de prioridades precisamente para el caso en que las asigna-ciones presupuestarias excedan el cálculo de los recursos disponibles. Resulta, sin embargo, que estas dos disposicio-nes se refieren textualmente al presupuesto de un mismo año. Los términos de dichas dos cláusulas aluden a las partidas y asignaciones de un solo año económico y, al me-nos literalmente, no se refieren a los desembolsos que se realizarán durante un año económico a base de lo dis-puesto en el presupuesto del año anterior. De su faz, no se ocupan directamente de la cuestión suscitada por el caso de autos formulada en el párrafo previo de este escrito.
Por lo anterior, la cuestión referida no tiene una solu-ción indisputable provista concretamente en el texto de la Constitución del país. Esa cuestión primordial aparente-mente no fue anticipada específicamente por los que redac-taron nuestra ley fundamental. Por ello, le corresponde a este Foro buscarle oportunamente una respuesta mediante un análisis del historial de la Constitución que nos permita derivar las implicaciones normativas pertinentes del es-quema jurídico que sí se plasmó en esa magna carta sobre el asunto del presupuesto y los respectivos poderes guber-namentales de las ramas políticas. Como en tantas otras *164ocasiones, pues, en su momento nos tocaría interpretar la Constitución del Estado Libre Asociado de Puerto Rico para resolver la cuestión de fondo planteada en el caso de autos.
Ahora bien, importantes razones de orden público acon-sejan que nos abstengamos de resolver ahora la cuestión referida. Hacerlo en este caso en este momento constitui-ría, sin duda, un pronunciamiento de índole consultivo por-que la disputa concreta que propició el caso de autos ya no existe. Estando próximos a decidir, el Gobernador nos ha informado que ha dejado sin efecto los ajustes a las asig-naciones presupuestarias de la Asamblea Legislativa que habían dado lugar a la disputa en cuestión.
Como se sabe, este Foro no emite opiniones consultivas. Desde hace mucho tiempo está claramente establecido en nuestro ordenamiento jurídico que nuestra función de dilucidar el orden constitucional del país sólo debe hacerse dentro de los límites de una controversia viva entre litigan-tes opuestos, de modo que nuestra decisión en tal contro-versia tenga un impacto real y afecte las relaciones jurídi-cas de los litigantes en disputa. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
Es por lo anterior que estamos impedidos de resolver ahora la importante cuestión constitucional identificada antes. Concurro, pues, con lo resuelto en la opinión per curiam emitida aquí.
— O —